United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3550
                         ___________________________

                                 Junior C. Menteer,

                             lllllllllllllllllllllPetitioner,

                                           v.

                             United States of America,

                            lllllllllllllllllllllRespondent.
                                     ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: November 9, 2015
                             Filed: December 3, 2015
                                  ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                       ____________

COLLOTON, Circuit Judge.

       Junior Menteer moves for authorization to file a successive motion to vacate,
set aside, or correct his sentence under 28 U.S.C. § 2255. Menteer seeks to present
a new claim based on Johnson v. United States, 135 S. Ct. 2551 (2015), which held
that the residual clause of 18 U.S.C. § 924(e)(2)(B)(ii) is unconstitutionally vague.
He asserts that the sentence imposed in his criminal case by the district court, in
reliance on the residual clause, exceeds the statutory maximum penalty in light of
Johnson.

       Under 28 U.S.C. § 2255, as relevant here, this court may grant a motion for
authorization only if the movant makes a prima facie showing that the proposed claim
relies on “a new rule of constitutional law, made retroactive to cases on collateral
review by the Supreme Court, that was previously unavailable.” 28 U.S.C.
§ 2255(h)(2); see id. § 2244(b)(3)(C). Circuit precedent requires that we grant
Menteer’s motion. Woods v. United States, No. 15-3531, 2015 WL 7351939 (8th Cir.
Nov. 20, 2015) (per curiam). Woods concluded that solely because the government
conceded that a motion for authorization based on Johnson should be granted, the
movant made a prima facie showing under § 2255(h)(2). Id. at *2; accord Pakala v.
United States, 804 F.3d 139, 140 (1st Cir. 2015) (per curiam).

       We emphasize, however, that after the motion is filed, the district court “must
not defer” to this court’s “preliminary determination” in granting authorization.
Kamil Johnson v. United States, 720 F.3d 720, 721 (8th Cir. 2013) (per curiam)
(internal quotation omitted). That admonition is particularly appropriate here,
because Woods relied entirely on a concession by the government and conducted no
analysis of whether the Supreme Court’s recent decision in Johnson announced a new
rule of constitutional law that has been “made retroactive to cases on collateral review
by the Supreme Court.” Three circuits have concluded that movants relying on
Johnson failed to make even a prima facie showing that the statutory requirements
are satisfied. See In re Williams, No. 15-30731, 2015 WL 7074261, at *2 (5th Cir.
Nov. 12, 2015); In re Gieswein, 802 F.3d 1143, 1147 (10th Cir. 2015) (per curiam);
In re Rivero, 797 F.3d 986, 989-90 (11th Cir. 2015) (per curiam). But see Price v.
United States, 795 F.3d 731, 734 (7th Cir. 2015).

      The district court—unencumbered by the “stringent time limit” that applies to
the court of appeals, see Tyler v. Cain, 533 U.S. 656, 664 (2001)—should give due

                                          -2-
consideration to the views of the other circuit courts. The government’s position is
not conclusive, see United States v. Dawn, 685 F.3d 790, 795 (8th Cir. 2012), and
“the district court must dismiss the motion that we have allowed the applicant to file,
without reaching the merits of the motion, if the court finds that the movant has not
satisfied the requirements for the filing of such a motion.” Kamil Johnson, 720 F.3d
at 721 (internal quotation omitted).

      The motion for authorization is granted.
                      ______________________________




                                         -3-